                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    JAMES DUKES                                       :             CIVIL ACTION
             Petitioner, pro se                       :
                                                      :             NO. 18-0383
                 v.                                   :
                                                      :
    TAMMY FERGUSON, et al.                            :
             Respondents                              :

                                                ORDER
         AND NOW, this 30th day of June 2021, upon consideration of the Report and

Recommendation issued by United States Magistrate Judge Henry S. Perkin, [ECF 21], to which

no objections were filed by Petitioner James Dukes (“Petitioner”), and after a careful and

independent review of the record, it is hereby ORDERED that:

         (1) The Report and Recommendation is APPROVED and ADOPTED; 1
         (2) The petition for a writ of habeas corpus is DISMISSED, with prejudice, without an
            evidentiary hearing;
         (3) There is no probable cause to issue a certificate of appealability; and
         (4) The Clerk of Court shall mark this matter CLOSED.



                                                 BY THE COURT:

                                                 /s/ Nitza I. Quiñones Alejandro
                                                 NITZA I. QUIÑONES ALEJANDRO
                                                 Judge, United States District Court


1
         On March 31, 2021, Magistrate Judge Perkin issued a well-reasoned thirty-one page Report and
Recommendation (“R&R”), in which he recommends that the pro se Petitioner’s writ of habeas corpus
petition asserting various claims for insufficiency of evidence, ineffective assistance of counsel, and
prosecutorial misconduct, be denied. [ECF 21]. Despite the expiration of time to file objections, Petitioner
has not filed any objections to the R&R. In the absence of any objections, the R&R is reviewed under the
“plain error” standard. See Facyson v. Barnhart, 2003 WL 22436274, at *2 (E.D. Pa. May 30, 2003).
Under this plain error standard of review, an R&R should only be rejected if the magistrate judge commits
an error that was “(1) clear or obvious, (2) affect[ed] substantial rights, and (3) seriously affected the
fairness, integrity or public reputation of judicial proceedings.” Leyva v. Williams, 504 F.3d 357, 363 (3d
Cir. 2007) (internal quotations and citations omitted). Here, after a thorough independent review of the
record and the R&R, this Court finds no error was committed by the Magistrate Judge and, therefore,
approves and adopts the R&R in its entirety.
